

Exhibit 10.1
AMENDMENT NO. 1 TO SETTLEMENT AGREEMENT
This AMENDMENT NO. 1 TO SETTLEMENT AGREEMENT (this “Amendment”) is entered into
as of the 8th day of December, 2017 (the “Effective Date”), by and among Toshiba
Corporation, a Japanese corporation (“Toshiba”), and Georgia Power Company, a
Georgia corporation (“Georgia Power”), Oglethorpe Power Corporation (An Electric
Membership Corporation), an electric membership corporation formed under the
Laws of the State of Georgia (“OPC”), Municipal Electric Authority of Georgia, a
public body corporate and politic and an instrumentality of the State of Georgia
(“MEAG”), MEAG Power SPVJ, LLC, a Georgia limited liability company (“MEAG Power
SPVJ”), MEAG Power SPVM, LLC, a Georgia limited liability company (“MEAG Power
SPVM”), MEAG Power SPVP, LLC, a Georgia limited liability company (together with
MEAG Power SPVJ and MEAG Power SPVM, the “MEAG SPVs”), and The City of Dalton,
Georgia, an incorporated municipality in the State of Georgia acting by and
through its Board of Water, Light and Sinking Fund Commissioners (“Dalton”).
Capitalized terms used but not defined herein shall have the meanings given to
such terms in the Agreement (as defined below) as amended hereby.
WHEREAS, on June 9, 2017 Toshiba, Georgia Power, OPC, MEAG and Dalton entered
into that certain Settlement Agreement (the “Agreement”) regarding the amount
and manner of payments to be made by Toshiba (directly or, as contemplated by
Article III of the Agreement, indirectly) to Beneficiary for the benefit of
Georgia Power, OPC, MEAG and Dalton in respect of Toshiba’s guaranty obligations
pursuant to the Toshiba Guaranty and to set forth agreements with respect to
certain other related matters;
WHEREAS, MEAG has assigned rights under the Settlement Agreement to the MEAG
SPVs;
WHEREAS, proofs of claims numbers 2050, 2116, 2130, 2132, 2134, 2149, 2164,
2167, 2175, 2178, 2179, 2180, 2183, 2222, 2423, and 2438 have been filed in the
Bankruptcy Case; and
WHEREAS, Toshiba, the Owners and the MEAG SPVs desire, through this Amendment,
to amend the Agreement solely as set forth herein.
NOW, THEREFORE, in consideration of the recitals, the mutual promises in this
Amendment and the Agreement and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties to this
Amendment, intending to be legally bound, hereby agree to amend the Agreement as
follows.
I.CONDITIONS PRECEDENT TO AMENDMENT OF THE AGREEMENT; TERMINATION
1.    Effectiveness of Amendments to the Agreement. Article II of this Amendment
shall only become effective upon the satisfaction in full of the following
conditions precedent (the “Conditions Precedent”); provided, however, that the
Owners and the MEAG SPVs, acting by the written consent or approval of the
Owners and the MEAG SPVs having an aggregate Pro




--------------------------------------------------------------------------------




Rata Share of at least 90% (“Owner Majority Consent”), may elect, at their sole
option and in their sole and absolute discretion, to waive in writing any of the
Conditions Precedent:
(a)    after the date of this Amendment, Toshiba shall have received from the
issuance of shares of its common stock an aggregate paid-in amount of not less
than 599,999,994,000 Japanese Yen;
(b)    the Owners and the MEAG SPVs shall have received the Payment (as defined
in Section 3 of Article II of this Amendment); and
(c)    the Owners and the MEAG SPVs shall have received the Certificate (as
defined in Section 3 of Article II of this Amendment).
2.    Termination.
(a)    This Amendment will immediately and without the need for any further
action by any Person terminate and be of no further force and effect if the
Conditions Precedent shall not have been satisfied in full (or waived in writing
by the Owners and the MEAG SPVs, acting by Owner Majority Consent) before
December 16, 2017 or such later date as the Owners and the MEAG SPVs, acting by
Owner Majority Consent, may designate in writing.
(b)    In the event of termination of this Amendment pursuant to Section 2(a) of
Article I hereof, this Amendment shall become null and void and of no further
force and effect and no party hereto shall have any continuing obligation
hereunder or liability in respect of this Amendment (except that this Section 2
of this Article I and Article III hereof shall survive in accordance with their
respective terms); provided that nothing herein shall relieve any party hereto
from liability for any material breach of this Amendment prior to such
termination.
II.    AMENDMENTS
1.    Amendments to Section 1.1 of the Agreement. Section 1.1 of the Agreement
is hereby amended to add the following defined terms in the appropriate
alphabetical order:
“Authorized Officer” means the principal financial officer of Toshiba, acting in
such capacity and not in an individual capacity.
“Bankruptcy Rules” means the Federal Rules of Bankruptcy Procedure.
“Beneficial Rights” has the meaning set forth in Section 6.8(d).
“Certificate” has the meaning set forth in Section 2.6.
“Confidential Information” means all information relating to or concerning,
directly or indirectly, any Owner or any Affiliate of any Owner or the
businesses, operations, properties or assets of any Owner or any Affiliate of
any Owner (including Excluded Information), whether (a) prepared by an Owner or
any other


- 2 -

--------------------------------------------------------------------------------




Owner Released Party or any other Person, (b) identified as “confidential” or
not, or (c) prepared prior to, on or after the WEC Claims Assignment Date, that
is delivered or disclosed by or on behalf of an Owner or any other Owner
Released Party to Toshiba or any other Toshiba Released Party, before, on or
after the WEC Claims Assignment Date, regardless of the manner in which it is
delivered or disclosed (whether in written, oral, electronic or other form), or
which Toshiba or any other Toshiba Released Party otherwise learns or obtains,
through inspection or observation, or through analysis, of such information,
data or knowledge, and shall also be deemed to include all notes, analyses,
compilations, studies, forecasts, interpretations or other documents prepared by
Toshiba or any other Toshiba Released Party to the extent that they contain,
reflect or are based upon, in whole or in part, the information delivered or
disclosed to Toshiba or any other Toshiba Released Party by or on behalf of an
Owner or any other Owner Released Party pursuant hereto, in each case other than
information that (i) is or becomes generally available to the public other than
as a result of a disclosure by Toshiba or any other Toshiba Released Party, (ii)
was within the possession of and developed by Toshiba prior to it being
furnished to Toshiba or any other Toshiba Released Party by or on behalf of an
Owner or any other Owner Released Party pursuant hereto (before, on or after the
WEC Claims Assignment Date), provided that the source of such information was
not known by Toshiba or any other Toshiba Released Party to be bound by a
confidentiality agreement with, or other contractual, legal, professional,
fiduciary or other obligation of confidentiality to, an Owner or any other Owner
Released Party or any other Person with respect to such information, or (iii)
becomes available to Toshiba on a non-confidential basis from a source other
than an Owner or any other Owner Released Party, provided that such source is
not known by Toshiba or any other Toshiba Released Party to be bound by a
confidentiality agreement with, or other contractual, legal, professional,
fiduciary or other obligation of confidentiality to, an Owner or any other Owner
Released Party or any other Person with respect to such information.
“Excluded Information” means all information (whether in written, oral,
electronic or other form) that is, or documents or materials that are or that
contain information that is, (a) attorney/client correspondence, (b) attorney
work product, (c) confidential or privileged information, (d) internal or
informal valuations and opinions regarding the WEC Claims, and correspondence
between the Owners or any other Owner Released Party and their respective
financial advisors, (e) internal analyses and memoranda, (f) regulatory reports
and internal assessments of valuation of the WEC Claims, (g) legal conclusions
of non-lawyers or summaries or other notes prepared by non-lawyers related to
legal conclusions reached or expressed by lawyers, (h) communications between
Owners or any other Owner Released Party, on the one hand, and any prospective
purchaser of the WEC Claims (other than Toshiba) or their legal counsel,
advisors or agents, on the other hand, (i) non-public information relating to
any WEC Debtor or any Affiliate or related entity thereof, whether learned by
any Owner or any other Owner Released Party, in whatever capacity, including as
a result of Georgia Power’s membership on the Official Committee of Unsecured
Creditors of


- 3 -

--------------------------------------------------------------------------------




Westinghouse and its affiliated debtors-in-possession appointed in the
Bankruptcy Case, (j) other non-public information, the disclosure of which, in
an Owner’s good faith and reasonable discretion, would be in violation of any
Law or existing agreements applicable to or binding upon any Owner, any
Affiliate of any Owner or any of the respective properties or assets of any
Owner or any Affiliate of any Owner, and (k) any other agreements, documentation
and materials that have been deemed or reasonably could be deemed legally
privileged.
“Losses” means any and all claims, liabilities, losses, damages, penalties,
judgments, costs (including reasonable attorneys’ fees and expenses) and
expenses.
“MEAG SPVs” means collectively MEAG Power SPVJ, LLC, a Georgia limited liability
company, MEAG Power SPVM, LLC, a Georgia limited liability company, and MEAG
Power SPVP, LLC, a Georgia limited liability company.
“Owner PoCs” means (a) those certain proofs of claim designated as proofs of
claim numbers 2050, 2130, 2149, 2175, 2179, 2180, 2222 and 2423 (and any
supplements, modifications or amendments thereto) that have been filed in the
Bankruptcy Case asserting claims against Westinghouse and (b) those certain
proofs of claim designated as proofs of claim numbers 2116, 2132, 2134, 2164,
2167, 2178, 2183 and 2438 (and any supplements, modifications or amendments
thereto) that have been filed in the Bankruptcy Case asserting claims against
WECTEC.
“Payment” has the meaning set forth in Section 2.6.
“Transfer of Claim Form” means, for each Owner PoC, a Form 2100A under the
Bankruptcy Rules (Transfer of Claim other than for Security) evidencing the
transfer of the WEC Claims asserted therein to Toshiba.”
“WEC Claims” means the claims asserted in the Owner PoCs prior to the WEC Claims
Assignment Date.
“WEC Claims Assignment Date” means, if applicable, the date on which Toshiba is
deemed to be the owner of the WEC Claims in accordance with Section 2.6.
The definition of “Covenant Release Date” in Section 1.1 of the Agreement is
hereby amended and restated to read in its entirety as follows:
“Covenant Release Date” means the earlier to occur of the date on which (a)
Toshiba properly delivers a Payment Obligation Suspension Notice to Beneficiary
in accordance with Section 2.4, (b) Toshiba is rated by Standard & Poor’s or
Moody’s Investor Service at or above the Minimum Rating, and (c) the Payment has
been made and received and the Certificate has been delivered and received, each
in accordance with Section 2.6.”


- 4 -

--------------------------------------------------------------------------------




Section 1.1 of the Agreement is hereby amended to delete the defined terms
“Final Completion,” “Vogtle Costs” and “Vogtle Cost Statement.”
2.    Amendment to Section 2.5 of the Agreement. Section 2.5 of the Agreement is
hereby amended to delete the phrase “the original payment obligation of Toshiba
under this Agreement” and replace it with the phrase “the payment obligation of
Toshiba under this Agreement, as it may be amended from time to time,”.
3.    Addition of Section 2.6 to the Agreement. The Agreement is hereby amended
to add a new Section 2.6 to read in its entirety as follows:
“Section 2.6    Transfer of WEC Claims and Surrender of Letters of Credit.
Effective upon the full, unconditional and irrevocable payment to and receipt by
Beneficiary, for the benefit of the Owners (or, in the case of MEAG, the MEAG
SPVs), of the Toshiba Obligation Amount pursuant to this Agreement (the
“Payment”):
(a) if (x) the Payment is made to and received by Beneficiary on or before
December 15, 2017, and (y) on the date the Payment is made and received, Toshiba
delivers to Beneficiary, for the benefit of the Owners (or, in the case of MEAG,
the MEAG SPVs), a written certificate, executed by the Authorized Officer,
certifying that the following representations and warranties are true and
correct in all respects, to the best of the Authorized Officer’s knowledge
following reasonable inquiry, and taking into account all relevant facts and
circumstances, including the fact that the fair market value of Toshiba’s assets
may exceed the value thereof reflected on Toshiba’s public balance sheet (the
“Certificate”):
(i)
at the time of, and immediately after giving effect to, the Payment, (1) the
fair value of Toshiba’s assets, including but not limited to its ownership
interests in its wholly-owned subsidiaries, will exceed its debt and
liabilities, contingent or otherwise, (2) the fair saleable value of Toshiba’s
assets, including but not limited to its ownership interests in its wholly-owned
subsidiaries, will exceed the amount that will be required to pay the probable
liability on its debts and other liabilities, contingent or otherwise, as such
debts and other liabilities become absolute and mature, (3) Toshiba will not
have unreasonably small capital with which to conduct the business in which it
is engaged as such business is now conducted and is proposed to be conducted
following the Payment, (4) Toshiba will not have incurred and does not intend to
incur, or believe it will incur, any debts or liabilities, contingent or
otherwise, including current obligations, that it does not believe that it will
be able to pay (based on its assets and cash flow) as such debts and liabilities
become due (whether at maturity or otherwise), (5) Toshiba will be generally and
continuously able to pay its debts as they become due and Toshiba will not
become



- 5 -

--------------------------------------------------------------------------------




“Shiharaifuno” as defined under the Bankruptcy Act (Law No. 75 of 2004 of Japan,
as amended), the Civil Rehabilitation Act (Law No. 225 of 1999 of Japan, as
amended) and the Corporate Reorganization Act (Law No. 154 of 2002 of Japan, as
amended), and (6) Toshiba has not suspended, and will not within the following
thirty (30) calendar days of the Payment suspend, to any material extent,
payments of its debts or obligations and Toshiba has not indicated, and will not
indicate, “Shiharainoteishi” as used under the Bankruptcy Act (Law No. 75 of
2004 of Japan, as amended), the Civil Rehabilitation Act (Law No. 225 of 1999 of
Japan, as amended) and the Corporate Reorganization Act (Law No. 154 of 2002 of
Japan, as amended);
(ii)
as of the time of the Payment, no Toshiba Insolvency Proceeding has been
commenced;

(iii)
the Payment will not result in the commencement of any Toshiba Insolvency
Proceeding, and Toshiba does not have any present intention to commence a
Toshiba Insolvency Proceeding; and

(iv)
Toshiba is making the Payment to discharge a lawful and bona fide obligation
that is due and owing by it to the Owners and the MEAG SPVs and for other
adequate consideration, and the Payment shall not hinder, delay or defraud any
present or future creditors of Toshiba or its Affiliates;

then Toshiba shall be deemed to be the owner of all right, title, and interest
to the WEC Claims, and Toshiba shall further be entitled to identify itself as
the owner of the WEC Claims on the records of each of Westinghouse, WECTEC,
their respective Affiliates, and the Bankruptcy Court, as applicable; and
(b) within two (2) business days in New York, New York of such payment and
receipt of the Payment and such delivery and receipt of the Certificate,
Beneficiary will instruct counsel to the Owners to surrender the Letters of
Credit to Toshiba or the issuers of or advising banks for such Letter of Credit.
For the avoidance of doubt, Toshiba hereby discloses that Toshiba anticipates
that, at the time of the Payment, its public balance sheet (because it reflects
book value rather than fair market value) will continue to reflect a negative
net asset position, which Toshiba does not view as inconsistent with the
representations and warranties to be included in the Certificate.”
4.    Amendment to Section 5.6 of the Agreement. The last sentence of Section
5.6 of the Agreement is hereby amended and restated to read in its entirety as
follows:
“Toshiba further agrees that, until the Payment is made and received and the
Certificate is delivered and received, each in accordance with Section 2.6, it
(i) will not sell, assign, transfer or otherwise convey, or permit any of its
Affiliates


- 6 -

--------------------------------------------------------------------------------




(other than the WEC Debtors) to sell, assign, transfer or otherwise convey
(other than any sale or transfer to any Affiliate other than the WEC Debtors),
directly or indirectly, any rights in respect of intercompany loans to
Westinghouse (or any of its subsidiaries) or Toshiba Nuclear Energy Holdings
(UK) Limited (or any of its subsidiaries) or any claims Toshiba or any of its
Affiliates (other than the WEC Debtors) may have against Westinghouse (or any of
its subsidiaries) or Toshiba Nuclear Energy Holdings (UK) Limited (or any of its
subsidiaries) (and that Toshiba has sole authority to control) arising from
Beneficiary or Owners’ draws under the Letters of Credit, and (ii) will not
sell, assign, transfer or otherwise convey, directly or indirectly, any of its
equity interest in Toshiba Nuclear Energy Holdings (UK) Limited until after a
sale of all or substantially all of the assets of the WEC Debtors, including all
or substantially all of the assets of Toshiba Nuclear Energy Holdings (UK)
Limited.”  
5.    Addition of Section 5.8 to the Agreement. The Agreement is hereby amended
to add a new Section 5.8 to read in its entirety as follows:
“Section 5.8    Transfer of Claim Forms. Toshiba shall file the Transfer of
Claim Forms for the Owner PoCs within ten (10) business days in New York, New
York after the WEC Claims Assignment Date.”
6.    Deletion of Sections 6.2, 6.4, 6.5 and 6.6 from the Agreement. The
Agreement is hereby amended to delete each of Section 6.2, Section 6.4, Section
6.5 and Section 6.6 of the Agreement and replace the same with the following:  
“Section 6.2    [Intentionally omitted]”
“Section 6.4    [Intentionally omitted]”
“Section 6.5    [Intentionally omitted]”
“Section 6.6    [Intentionally omitted]”
7.    Amendment to Section 6.7 of the Agreement. Section 6.7 of the Agreement is
hereby amended as follows:
in Section 6.7(a), the phrase “(i) the full payment to Beneficiary, and receipt
by the Owners, of the Toshiba Obligation Amounts, or (ii) the issuance of the
Toshiba Promissory Note (as applicable),” is deleted and replaced with the
phrase “the Payment being made and received and the Certificate being delivered
and received, each in accordance with Section 2.6,”; and
in Section 6.7(b), the phrase “against Toshiba” is deleted and replaced with the
phrase “against any Owner.”
8.    Addition of Section 6.8, Section 6.9, Section 6.10, and Section 6.11 to
the Agreement. The Agreement is hereby amended to add a new Section 6.8, a new
Section 6.9, a new Section 6.10, and a new Section 6.11 to read in their
entirety as follows:


- 7 -

--------------------------------------------------------------------------------




“Section 6.8    Owner Cooperation; Further Assurances.
(a)    From and after the WEC Claims Assignment Date, each Owner will, at
Toshiba’s sole cost and expense, use commercially reasonable efforts to
cooperate with Toshiba and provide commercially reasonable support to Toshiba as
specifically and reasonably requested in writing by Toshiba solely to the extent
necessary for the purposes of Toshiba’s prosecution and enforcement of the WEC
Claims, including for the avoidance of doubt by:
(i)
subject to Section 6.9, providing access during normal business hours on
reasonable advance notice to its books and records as reasonably requested by
Toshiba for such purposes; and

(ii)
using its commercially reasonable efforts to make available to Toshiba for
deposition or in court testimony such employees of such Owner as are reasonably
requested by Toshiba for such purposes;

provided that no Owner will be required to provide to Toshiba, any other Toshiba
Released Party or any other Person any Excluded Information or access thereto,
take any action that would or would reasonably be expected to violate any Law or
any agreement applicable to or binding upon such Owner or any of its Affiliates
or that would unreasonably interfere with the operation of the business of such
Owner or any of its Affiliates in any manner as may be determined in the sole
discretion of such Owner, acting reasonably; provided further that any Owner may
decline to take any action requested by Toshiba pursuant to this Section 6.8(a)
unless Toshiba shall have first (i) provided to such Owner and its Affiliates
security reasonably satisfactory to such Owner against any and all Losses that
might be suffered or incurred by such Owner or any of its Affiliates as a result
of taking the requested action and (ii) advanced to such Owner and its
Affiliates an amount sufficient to cover any and all costs and expenses that
such Owner and its Affiliates reasonably expect to incur in taking such
actions.  Toshiba will indemnify, hold harmless and defend Owners and the other
Owner Released Parties, who shall be express third party beneficiaries
hereunder, from and against any and all Losses suffered or incurred by any of
them relating to any action requested by Toshiba pursuant to this
Section 6.8(a).


(b)    From and after the WEC Claims Assignment Date, each Owner, on the one
hand, and Toshiba, on the other hand, hereby agree to execute and deliver such
other instruments as may be reasonably requested by the other to consummate
and/or evidence the transactions contemplated herein.
(c)    From and after the WEC Claims Assignment Date, each Owner shall (and MEAG
shall cause the MEAG SPVs to) use commercially reasonable efforts to cooperate
with Toshiba, at Toshiba’s sole cost and expense, in any attempt by Toshiba to
(i) comply with Rule 3001(e) of the Bankruptcy Rules and any additional rules,
statutes or orders applicable to the transfer of the WEC Claims


- 8 -

--------------------------------------------------------------------------------




and (ii) file any additional proofs of claim in respect of the WEC Claims.  Each
Owner, effective as of the WEC Claims Assignment Date, (i) waives its right to
receive notice and hearing pursuant to Bankruptcy Rule 3001(e), in each case
with respect to the WEC Claims, and (ii) consents to the substitution of Toshiba
for purposes of prosecuting and enforcing the WEC Claims in the Bankruptcy Case,
including for voting and distribution purposes with respect to the WEC Claims.
MEAG shall cause the MEAG SPVs to comply with the immediately preceding
sentence.
(d)    To the extent the sale, assignment, transfer or conveyance of all or any
portion of the WEC Claims is deemed invalid or otherwise prevented by applicable
Law or otherwise, then with respect to such portion of the WEC Claims: (i) the
beneficial interest in or to such portion of the WEC Claims (collectively, the
“Beneficial Rights”) shall in any event pass to Toshiba as of the WEC Claims
Assignment Date; and (ii) pending the effectiveness of such sale, assignment,
transfer, or conveyance, each Owner shall, from and after the WEC Claims
Assignment Date, act as Toshiba’s agent in the receipt of any benefits, rights
or interest received by it from the Beneficial Rights.” MEAG shall cause the
MEAG SPVs to comply with the immediately preceding sentence.”
“Section 6.9    Confidentiality Obligations. Toshiba shall, and shall cause each
of the other Toshiba Released Parties to, hold the Confidential Information in
the strictest confidence. Toshiba will not, and will cause the other Toshiba
Released Parties not to, use or disclose any Confidential Information in any
manner whatsoever. Toshiba shall, and shall cause the other Toshiba Released
Parties to, protect any Confidential Information in their possession by using
the same degree of care as such party uses with respect to its own confidential
information of like nature, but no less than a reasonable degree of care, to
prevent the unauthorized use, dissemination, or publication of the Confidential
Information. Notwithstanding the foregoing, Toshiba may share Confidential
Information: (a) with its Affiliates and the other Toshiba Released Parties to
the extent they need to know such information, provided that each such Person
has agreed, for the benefit of Owners and their respective Affiliates, who shall
be express third party beneficiaries thereunder, to keep such information
confidential and otherwise comply with the provisions of this Section 6.9, and
that Toshiba shall be responsible for any breach of the confidentiality,
disclosure and use provisions thereof by any such Person; (b) with the prior
written consent of Owners, acting unanimously; or (c) to the extent advised by
outside counsel that disclosure is required by Law or in connection with any
legal process; provided that prior to any such disclosure, Toshiba shall provide
Owners with written notice of such disclosure requirement and Toshiba’s intended
disclosure, and shall cooperate with Owners and their respective Affiliates in
seeking a protective or other order restricting disclosure of such information,
including seeking any undertaking to keep such information confidential.
Notwithstanding anything herein to the contrary, Toshiba may disclose the
Confidential Information to any prospective purchaser, transferee or participant
of all or any portion of the WEC Claims; provided that such prospective
purchaser, transferee or participant shall be


- 9 -

--------------------------------------------------------------------------------




advised of and agree to be bound, for the benefit of Owners and their respective
Affiliates, who shall be express third party beneficiaries thereunder, by either
the provisions of this Section 6.9 or other provisions at least as restrictive
as this Section 6.9, and that Toshiba shall be responsible for any breach
thereof by any such prospective purchaser, transferee or participant.”
“Section 6.10    Toshiba Cooperation. From and after the WEC Claims Assignment
Date, Toshiba will not assert or otherwise take a position, will not solicit or
encourage any other Person to assert or otherwise take a position and will not
cooperate with or otherwise provide support to any other Person asserting or
otherwise taking a position, in any court, agency or other proceeding, whether
at law, in equity or by way of administrative hearing, or otherwise, that
(a) the representations and warranties made by Toshiba or certified by the
Authorized Officer in this Agreement, any amendment to this Agreement or the
Certificate were untrue or incorrect in any respect, (b) the Owners and the MEAG
SPVs, or any of them, knew or should have known that such representations and
warranties were untrue or incorrect, or (c) the Owners and the MEAG SPVs, or any
of them, did not rely, should not have relied or acted unreasonably in relying
on such representations and warranties; provided, however, that nothing herein
shall prevent Toshiba from complying with any required disclosure of any
information in any judicial proceeding or any requested or required disclosure
by any governmental authority or by the Tokyo Stock Exchange.”
“Section 6.11    Delivery by Beneficiary. Immediately upon delivery of the
Payment and the Certificate to the Beneficiary, and in no event later than one
(1) business day thereafter, Beneficiary shall remit Payment to the Owners (or,
in the case of MEAG, the MEAG SPVs) and deliver copies of the Certificate to the
Owners (or, in the case of MEAG, the MEAG SPVs).”
9.    Amendment to Section 9.3 of the Agreement. Section 9.3 of the Agreement is
hereby amended and restated to read in its entirety as follows:
“Section 9.3    Subrogation. Effective upon the Payment being made and received
and the Certificate being delivered and received, each in accordance with
Section 2.6, Toshiba shall be entitled to exercise any and all subrogation
rights (including, without limitation, any such rights pursuant to Section 509
of the Bankruptcy Code) it may have against Westinghouse arising from a breach
by Westinghouse of the EPC Agreement (including rejection thereof pursuant to
Section 365 of the Bankruptcy Code).”
10.    Amendment to Section 9.4 of the Agreement. Section 9.4 of the Agreement
is hereby amended and restated to read in its entirety as follows:
“Section 9.4    Assignment. This Agreement shall be binding upon and inure to
the benefit of the successors and permitted assigns of each Party under this
Agreement. Except as otherwise specifically provided in this Agreement, neither
this Agreement nor any right or obligation hereunder may be assigned or


- 10 -

--------------------------------------------------------------------------------




delegated in whole or in part to any other Person except that (a) Beneficiary
and each of the Owners may assign its rights hereunder, and (b) following the
occurrence of the Covenant Release Date, Toshiba may assign its rights hereunder
in whole or in part; provided, however, that any assignee of any of Toshiba’s
rights under Section 6.8 shall be required, as a condition to the assignment of
such rights, to agree to be bound, for the benefit of Owners and the other Owner
Released Parties, who shall be express third party beneficiaries thereunder, by
all of Toshiba’s obligations under this Agreement, including the provisions of
Section 6.7, Section 6.8 and Section 6.9; provided further, however, that no
such assignment shall relieve Toshiba of its obligations under this Agreement,
which shall remain in full force and effect.”
11.    Amendment to Section 9.5 of the Agreement.  Section 9.5 of the Agreement
is hereby amended and restated to read in its entirety as follows:
“Section 9.5    Third Party Rights. Except for Released Parties as provided in
Section 6.7 and Affiliates of the Owners and other Owner Released Parties as
provided in Section 6.8, Section 6.9 and Section 9.4, nothing in this Agreement,
whether express or implied, is intended or shall be construed to confer,
directly or indirectly, upon or give to any Person, other than the Parties and
the MEAG SPVs, any legal or equitable right, remedy or claim under or in respect
of this Agreement or any covenant, condition or other provision contained
herein.
12.    Amendment to Schedule 2.2 to the Agreement. Schedule 2.2 to the Agreement
is hereby amended and restated to read in its entirety as Schedule 2.2 to this
Amendment.
13.    Deletion of Exhibit C to the Agreement. The Agreement is hereby amended
to delete Exhibit C thereto.
III.    MISCELLANEOUS PROVISIONS
1.    Certain Disclaimers and Representations of Toshiba; Indemnification.
(a)    Toshiba (i) has conducted such due diligence concerning the WEC Claims
and the Owner PoCs as it deems sufficient, (ii) has adequate information
concerning the business and financial condition of the WEC Debtors, the WEC
Claims, the Owner PoCs and the status of the Bankruptcy Case in order to make an
informed decision to enter into this Amendment, and (iii) has independently and
without reliance on the statements of or information provided by any Owner, any
Affiliate of any Owner, or any advisor, agent or representative of any of the
foregoing and based on such information as it has deemed appropriate, made its
own analysis and decision to enter into this Amendment.
(b)    Toshiba is not relying on any continued actions or efforts on the part of
any Owner or any other Owner Released Party with respect to the WEC Claims or
the Owner PoCs, except those expressly provided for in this Amendment. Toshiba
acknowledges that none of the Owners or any other Owner Released Party has
guaranteed, and none of them guarantee, payment of, or any recovery or


- 11 -

--------------------------------------------------------------------------------




return with respect to, the WEC Claims, and such Persons have not guaranteed and
do not guarantee the performance, rate of return, value or yield of the WEC
Claims. TOSHIBA ACKNOWLEDGES THAT THE WEC CLAIMS AND THE OWNER POCS WILL BE
ACQUIRED AND TRANSFERRED ON AN “AS-IS”, “WHERE-IS” BASIS AND “WITH ALL FAULTS”,
SUBJECT TO ANY AND ALL CLAIMS AND/OR DEFENSES OF ALL TYPES, WITHOUT ANY
REPRESENTATION OR WARRANTY.
(c)    TOSHIBA ACKNOWLEDGES THAT NO OWNER OR OWNER RELEASED PARTY HAS MADE, OR
WILL BE DEEMED TO HAVE MADE, ANY WARRANTIES OR REPRESENTATIONS (WHETHER IMPLIED,
STATUTORY OR OTHERWISE) UNDER OR IN RESPECT OF THIS AMENDMENT OR ANY OTHER
DOCUMENT DELIVERED TO TOSHIBA OR ANY OTHER TOSHIBA RELEASED PARTY BY OR ON
BEHALF OF ANY OWNER OR ANY OTHER OWNER RELEASED PARTY AT OR IN CONNECTION WITH
THE WEC CLAIMS, THE OWNER POCS OR THE TRANSACTIONS CONTEMPLATED BY THIS
AMENDMENT. WITHOUT LIMITING THE FOREGOING, TOSHIBA ACKNOWLEDGES THAT NO OWNER OR
OTHER OWNER RELEASED PARTY MAKES ANY EXPRESS OR IMPLIED REPRESENTATION OR
WARRANTY WITH RESPECT TO (A) THE WEC CLAIMS, THE OWNER POCS, THE WEC DEBTORS OR
ANY OTHER PERSON, (B) THE ENFORCEABILITY OF THE EPC AGREEMENT, (C) THE PRESENCE
OR ABSENCE OF DEFAULTS UNDER, DEFENSES TO OR OFFSETS AGAINST THE WEC CLAIMS,
(D) THE STATUS OR FINANCIAL CONDITION OF THE WEC DEBTORS OR ANY OTHER PERSON, OR
(E) ANY FACT OR CONDITION RELATING TO THE WEC CLAIMS, THE OWNER POCS, THE WEC
DEBTORS OR ANY OTHER PERSON, INCLUDING THE COLLECTABILITY OF ANY AMOUNTS IN
RESPECT OF THE WEC CLAIMS.
(d)    Toshiba represents and warrants to the Owners and the MEAG SPVs that the
following are true and correct in all respects, to the best of the Authorized
Officer’s (as defined in Section 1 of Article II of this Amendment) knowledge
following reasonable inquiry, and taking into account all relevant facts and
circumstances, including the fact that the fair market value of Toshiba’s assets
may exceed the value thereof reflected on Toshiba’s public balance sheet:
(i)
as of the date of this Amendment and immediately after giving effect to the
transactions contemplated hereunder, (1) the fair value of Toshiba’s assets,
including but not limited to its ownership interests in its wholly-owned
subsidiaries, will exceed its debt and liabilities, contingent or otherwise, (2)
the fair saleable value of Toshiba’s assets, including but not limited to its
ownership interests in its wholly-owned subsidiaries, will exceed the amount
that will be required to pay the probable liability on its debts and other
liabilities, contingent or otherwise, as such debts and other liabilities become
absolute and mature, (3) Toshiba will not have



- 12 -

--------------------------------------------------------------------------------




unreasonably small capital with which to conduct the business in which it is
engaged as such business is now conducted and is proposed to be conducted
following the consummation of the transactions contemplated by this Amendment,
(4) Toshiba will not have incurred and does not intend to incur, or believe it
will incur, any debts or liabilities, contingent or otherwise, including current
obligations, that it does not believe that it will be able to pay (based on its
assets and cash flow) as such debts and liabilities become due (whether at
maturity or otherwise), (5) Toshiba will be generally and continuously able to
pay its debts as they become due and Toshiba will not become “Shiharaifuno” as
defined under the Bankruptcy Act (Law No. 75 of 2004 of Japan, as amended), the
Civil Rehabilitation Act (Law No. 225 of 1999 of Japan, as amended) and the
Corporate Reorganization Act (Law No. 154 of 2002 of Japan, as amended), and
(6) Toshiba has not suspended, and will not within the following thirty (30)
calendar days of this Amendment suspend, to any material extent, payments of its
debts or obligations and Toshiba has not indicated, and will not indicate,
“Shiharainoteishi” as used under the Bankruptcy Act (Law No. 75 of 2004 of
Japan, as amended), the Civil Rehabilitation Act (Law No. 225 of 1999 of Japan,
as amended) and the Corporate Reorganization Act (Law No. 154 of 2002 of Japan,
as amended);
(ii)
no Toshiba Insolvency Proceeding has been commenced;

(iii)
the consummation of the transactions contemplated by this Amendment will not
result in the commencement of any Toshiba Insolvency Proceeding, and Toshiba
does not have any present intention to commence a Toshiba Insolvency Proceeding;
and

(iv)
Toshiba is effecting the transactions contemplated under this Amendment to
discharge a lawful and bona fide obligation that is due and owing by it to the
Owners and the MEAG SPVs and for other adequate consideration, and such
transactions shall not hinder, delay or defraud any present or future creditors
of Toshiba or its Affiliates.

For the avoidance of doubt, Toshiba hereby discloses that Toshiba anticipates
that, at the time of the consummation of the transactions contemplated by this
Amendment, its public balance sheet (because it reflects book value rather than
fair market value) will continue to reflect a negative net asset position, which
Toshiba does not view as inconsistent with the foregoing representations and
warranties.
(e)    Toshiba will indemnify, hold harmless and defend Owners and the other
Owner Released Parties, who shall be express third party beneficiaries
hereunder, from and against any and all claims, liabilities, losses, damages,
penalties,


- 13 -

--------------------------------------------------------------------------------




judgments, costs (including reasonable attorneys’ fees and expenses) and
expenses suffered or incurred by any of them relating to any breach or
non-fulfillment of any representation, warranty, covenant, agreement or
obligation of Toshiba set forth in this Amendment or in the Agreement as amended
hereby.
2.    Escrow of Letters of Credit. Within two (2) business days of execution of
this Amendment, Beneficiary shall deliver the Letters of Credit to its counsel,
to be held in escrow pending (a) Beneficiary’s delivery of written notice to
such counsel instructing such counsel to surrender and deliver such Letters of
Credit to Toshiba or the issuers of or advising banks for such Letters of Credit
pursuant to Section 2.6(b) of the Agreement as amended hereby or (b)
Beneficiary’s delivery of written notice to such counsel and Toshiba that this
Amendment has been terminated pursuant to Section 2 of Article I hereof and
instructing such counsel to return such Letters of Credit to Beneficiary.
3.    Full Force and Effect. All provisions of the Agreement shall remain in
full force and effect on and after the date of this Amendment except as
expressly amended hereby. As amended hereby, the Agreement is hereby ratified
and confirmed in all respects.
4.    Entire Understanding. This Amendment, together with the Agreement as
amended hereby (including the Exhibits and Schedules thereto), represents the
entire understanding of the parties hereto regarding the transactions
contemplated hereby and thereby and supersedes any and all other oral or written
agreements previously made or purported to be made. Each party hereto, on behalf
of itself and its Affiliates, agrees and acknowledges that no representation,
warranty, inducement, promise, understanding or condition not set forth in the
Agreement as amended hereby or this Amendment has been made or relied on by any
party hereto in entering into the Agreement or this Amendment.
5.    Counterparts. This Amendment may be executed and delivered (including by
electronic or facsimile transmission) in one or more counterparts, and by the
different parties hereto in separate counterparts, each of which when executed
shall be deemed to be an original but all of which taken together shall
constitute one and the same agreement.
6.    Third Party Rights. Except for the Owner Released Parties as provided in
Section 1(e) of Article III, nothing in this Amendment, whether express or
implied, is intended or shall be construed to confer, directly or indirectly,
upon or give to any Person, other than the parties hereto, any legal or
equitable right, remedy or claim under or in respect of this Amendment or any
covenant, condition or other provision contained herein.
7.    Other. Sections 9.1, 9.2, 9.6, 9.7, 9.9, 9.12, 9.13, 9.14, 9.15 and 9.16
of the Agreement and incorporated herein by reference and shall apply mutatis
mutandis.
[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]




- 14 -

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Parties have duly executed this Amendment as of the date
first above written.
 
TOSHIBA CORPORATION




 
By:
/s/Mamoru Hatazawa
 
Its:
Executive Officer Corporate Vice President
 
 
 
 
 
 
 
 
 
GEORGIA POWER COMPANY




 
By:
/s/Chris Cummiskey
 
Its:
EVP, External Affairs
 
 
 
 
 
 
 
 
 
OGLETHORPE POWER CORPORATION
(AN ELECTRIC MEMBERSHIP CORPORATION)




 
By:
/s/Michael L. Smith
 
Its:
President and CEO
 
 
 
 
 
 
 
 
 
MUNICIPAL ELECTRIC AUTHORITY OF
GEORGIA




 
By:
/s/James E. Fuller
 
Its:
President and Chief Executive Officer
 
 
 
 
 
 
 
 
 
MEAG POWER SPVJ, LLC
 
 
 
 
 
By:
MUNICIPAL ELECTRIC AUTHORITY
OF GEORGIA, as its sole Member




 
 
By:
/s/James E. Fuller
 
 
Name:
James E. Fuller
 
 
Its:
President and Chief Executive Officer







[Signature Page to Amendment No. 1 to Settlement Agreement]

--------------------------------------------------------------------------------




 
MEAG POWER SPVM, LLC


 
By:
MUNICIPAL ELECTRIC AUTHORITY
OF GEORGIA, as its sole Member




 
 
By:
/s/James E. Fuller
 
 
Name:
James E. Fuller
 
 
Its:
President and Chief Executive Officer
 
 
 
 
 
 
 
 
 
MEAG POWER SPVP, LLC


 
By:
MUNICIPAL ELECTRIC AUTHORITY
OF GEORGIA, as its sole Member 




 
 
By:
/s/James E. Fuller
 
 
Name:
James E. Fuller
 
 
Its:
President and Chief Executive Officer
 
 
 
 
 
 
 
 
 
By:
THE CITY OF DALTON, GEORGIA, ACTING BY AND THROUGH ITS BOARD OF WATER, LIGHT AND
SINKING FUND COMMISSIONERS




 
By:
/s/Tom Bundros
 
Its:
CEO





[Signature Page to Amendment No. 1 to Settlement Agreement]

--------------------------------------------------------------------------------






SCHEDULE 2.2
Payment Schedule
Payment Date If any below date is a bank holiday in the United States or Japan,
the next business day shall be the payment date for such payment.
Monthly Payment Amounts
(in millions)
October 1, 2017
$300.00
November 1, 2017
77.50
December 1, 2017
77.50
December 15, 2017
$3,225.00








